            Case 5:20-cv-00112-JMG Document 26 Filed 04/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

SCOTT MAINS, et al.,                      :
                  Plaintiffs,             :
                                          :
                  v.                      :                Civil No. 5:20-cv-00112-JMG
                                          :
THE SHERWIN-WILLIAMS COMPANY,             :
d/b/a THE THOMPSON'S COMPANY,             :
                  Defendant.              :
__________________________________________


                                            ORDER
       AND NOW, this 7th day of April, 2021, upon consideration of Defendant’s Motion to

Enter Confidentiality and Protective Order (ECF No. 13), Plaintiffs’ Response in Opposition

(ECF No. 14), Defendant’s Response in Support of the Motion to Enter Confidentiality and

Protective Order (ECF No. 18), Plaintiffs’ Motion to Quash Subpoena (ECF No. 20), and

Defendant’s Response in Opposition (ECF No. 22), IT IS HEREBY ORDERED that:

       1.       Defendant’s Motion to Enter Confidentiality and Protective Order (ECF No. 13)

                is GRANTED in part. The Court will issue an appropriate protective order.

       2.       Plaintiffs’ Motion to Quash Subpoena (ECF No. 20) is DENIED.



                                            BY THE COURT:


                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
